
	

113 S2279 IS: Energy Freedom and Economic Prosperity Act of 2014
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2279
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate certain energy tax subsidies and lower the
			 corporate income tax rate.
	
	
		
			1.
			Short title; reference to
			 1986 Code
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Energy Freedom and Economic Prosperity Act of 2014.
			
				(b)
				Reference to
			 1986 Code
				Except as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is
			 expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the
			 Internal Revenue Code of 1986.
			
			I
			Repeal of energy
			 tax subsidies
			
				101.
				Repeal of
			 credit for alcohol fuel, biodiesel, and alternative fuel mixtures
				
					(a)
					In
			 general
					Section 6426 is
			 repealed.
				
					(b)
					Conforming
			 amendments
					
						(1)
						Paragraph (1) of
			 section 4101(a) is amended by striking or alcohol (as defined in section
			 6426(b)(4)(A).
					
						(2)
						Paragraph (2) of
			 section 4104(a) is amended by striking 6426, or 6427(e).
					
						(3)
						Section 6427 is
			 amended by striking subsection (e).
					
						(4)
						Subparagraph (E)
			 of section 7704(d)(1) is amended—
						
							(A)
							by inserting
			 (as in effect on the day before the date of the enactment of the
			 Energy Freedom and Economic Prosperity Act of 2014) after of section 6426, and
						
							(B)
							by inserting
			 (as so in effect) after section
			 6426(b)(4)(A).
						
						(5)
						Paragraph (1) of
			 section 9503(b) is amended by striking the second sentence.
					
					(c)
					Clerical
			 amendment
					The table of sections for subchapter B of chapter 65 is
			 amended by striking the item relating to section 6426.
				
					(d)
					Effective dates
					
						(1)
						In
			 general
						Except as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to fuel sold and used after the
			 date
			 of the enactment of this Act.
					
						(2)
						Liquefied
			 hydrogen
						In the case of any alternative fuel or alternative fuel
			 mixture (as defined in subsection (d)(2) or (e)(3) of section 6426 of the
			 Internal Revenue Code of 1986 as in effect before its repeal by this Act)
			 involving liquefied hydrogen, the amendments made by this section shall
			 apply
			 with respect to fuel sold and used after September 30, 2014.
					
				102.
				Early
			 termination of credit for qualified fuel cell motor vehicles
				
					(a)
					In
			 general
					Section 30B is
			 repealed.
				
					(b)
					Conforming
			 amendments
					
						(1)
						Subparagraph (A) of section 24(b)(3) is
			 amended by striking , 30B.
					
						(2)
						Paragraph (2) of
			 section 25B(g) is amended by striking , 30B,.
					
						(3)
						Subsection (b) of
			 section 38 is amended by striking paragraph (25).
					
						(4)
						Subsection (a) of
			 section 1016 is amended by striking paragraph (35) and by redesignating
			 paragraphs (36) and (37) as paragraphs (35) and (36), respectively.
					
						(5)
						Subsection (m) of
			 section 6501 is amended by striking , 30B(h)(9).
					
					(c)
					Clerical
			 amendment
					The table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to
			 section
			 30B.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
				103.
				Early
			 termination of new qualified plug-in electric drive motor vehicles
				
					(a)
					In
			 general
					Section 30D is
			 repealed.
				
					(b)
					Effective
			 date
					The amendment made by
			 this section shall apply to vehicles placed in service after the date of
			 the
			 enactment of this Act.
				
				104.
				Repeal of
			 credit for alcohol used as fuel
				
					(a)
					In
			 general
					Section 40 is
			 repealed.
				
					(b)
					Conforming
			 amendments
					
						(1)
						Subsection (b) of section 38 is amended by
			 striking paragraph (3).
					
						(2)
						Subsection (c) of
			 section 196 is amended by striking paragraph (3) and by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13),
			 respectively.
					
						(3)
						Paragraph (1) of
			 section 4101(a) is amended by striking , and every person producing
			 cellulosic biofuel (as defined in section 40(b)(6)(E)).
					
						(4)
						Paragraph (1) of
			 section 4104(a) is amended by striking , 40.
					
					(c)
					Effective
			 date
					The amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				
				105.
				Repeal of
			 enhanced oil recovery credit
				
					(a)
					In
			 general
					Section 43 is
			 repealed.
				
					(b)
					Conforming
			 amendments
					
						(1)
						Subsection (b) of
			 section 38 is amended by striking paragraph (6).
					
						(2)
						Paragraph (4) of
			 section 45Q(d) is amended by inserting (as in effect on the day before
			 the date of the enactment of the Energy Freedom and Economic Prosperity Act of 2014) after
			 section 43(c)(2).
					
						(3)
						Subsection (c) of
			 section 196, as amended by sections 105 and 106 of this Act, is amended by
			 striking paragraph (5) and by redesignating paragraphs (6) through (12) as
			 paragraphs (5) through (11), respectively.
					
					(c)
					Clerical
			 amendment
					The table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to
			 section
			 43.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to costs
			 paid or incurred after December 31, 2014.
				
				106.
				Repeal of
			 credit for producing oil and gas from marginal wells
				
					(a)
					In
			 general
					Section 45I is
			 repealed.
				
					(b)
					Conforming
			 amendment
					Subsection (b) of section 38 is amended by striking
			 paragraph (19).
				
					(c)
					Clerical
			 amendment
					The table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to
			 section
			 45I.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to
			 production in taxable years beginning after December 31, 2014.
				
				107.
				Termination of
			 credit for production from advanced nuclear power facilities
				
					(a)
					In
			 general
					Subparagraph (B) of
			 section 45J(d)(1) is amended by striking January 1, 2021 and
			 inserting January 1, 2015.
				
					(b)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
				108.
				Repeal of
			 credit for carbon dioxide sequestration
				
					(a)
					In
			 general
					Section 45Q is
			 repealed.
				
					(b)
					Effective
			 date
					The amendment made by this section shall apply to carbon
			 dioxide captured after December 31, 2014.
				
				109.
				Termination of
			 energy credit
				
					(a)
					In
			 general
					Section 48 is amended
			 by adding at the end the following new subsection:
					
						
							(e)
							Termination
							No
				credit shall be allowed under subsection (a) for any period after
			 December 31,
				2014.
						.
				
					(b)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
				110.
				Repeal of
			 qualifying advanced coal project
				
					(a)
					In
			 general
					Section 48A is
			 repealed.
				
					(b)
					Conforming
			 amendment
					Section 46 is amended by striking paragraph (3) and by
			 redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and
			 (5),
			 respectively.
				
					(c)
					Clerical
			 amendment
					The table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to
			 section
			 48A.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
				111.
				Repeal of
			 qualifying gasification project credit
				
					(a)
					In
			 general
					Section 48B is
			 repealed.
				
					(b)
					Conforming
			 amendment
					Section 46, as amended by this Act, is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
				
					(c)
					Clerical
			 amendment
					The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended
			 by
			 striking the item relating to section 48B.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
				112.
				Repeal of
			 qualifying advanced energy project credit
				
					(a)
					In
			 general
					Section 48C is
			 repealed.
				
					(b)
					Conforming
			 amendment
					Section 46, as amended by this Act, is amended by
			 striking paragraph (3) and by redesignating paragraph (4) as paragraph
			 (3).
				
					(c)
					Clerical
			 amendment
					The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended
			 by
			 striking the item relating to section 48C.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2014.
				
			II
			Reduction of
			 corporate income tax rate
			
				121.
				Corporate
			 income tax rate reduced
				
					(a)
					In
			 general
					Not later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall prescribe, in lieu of the rates of tax under paragraphs (1) and (2)
			 of
			 section 11(b), section 1201(a), and paragraphs (1), (2), and (6) of
			 section
			 1445(e) of the Internal Revenue Code of 1986, such rates of tax as the
			 Secretary estimates would result in—
					
						(1)
						a
			 decrease in revenue to the Treasury for taxable years beginning during the
			 10-year period beginning on the date of the enactment of this Act, equal
			 to
					
						(2)
						the increase in
			 revenue for such taxable years by reason of the amendments made by title I
			 of
			 this Act.
					
					(b)
					Maintenance of
			 graduated rates
					In prescribing the tax rates under subsection
			 (a), the Secretary shall ensure that each rate modified under such
			 subsection
			 is reduced by a uniform percentage.
				
					(c)
					Effective
			 date
					The rates prescribed by the Secretary under subsection (a)
			 shall apply to taxable years beginning more than 1 year after the date of
			 the
			 enactment of this Act.
				
